- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8874 Amber Resources Company of Colorado (Exact name of registrant as specified in its charter) Delaware 84-0750506 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 370 17th Street, Suite 4300 Denver, Colorado 80202 (Address of principal executive offices) (Zip Code) (303) 293-9133 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months(or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [X] Accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ ] No [x] 4,666,185 shares of common stock $.0625 par value were outstanding as of May 14, 2009. INDEX PAGE NO. PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets  March 31, 2009 and December 31, 2008(unaudited) 3 Statements of Operations and Accumulated Deficit for the Three Months Ended March 31, 2009 and 2008 (unaudited) 4 Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 11 ITEM 4. Controls and Procedures 11 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 12 ITEM 1A. Risk Factors 12 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 ITEM 3. Defaults on Senior Securities 12 ITEM 4. Submission of Matters to a Vote of Security Holders 12 ITEM 5. Other Information 12 ITEM 6. Exhibits 12 Signatures 13 The terms "Amber," "Company," "we," "our," and "us" refer to Amber Resources Company of Colorado unless the context suggests otherwise. 2 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) BALANCE SHEETS (Unaudited) March 31, December 31, 2009 2008 ASSETS Offshore litigation award receivable $ 1,496,235 $ - Current Assets $ 1,496,235 $ - Property and Equipment: Oil and gas properties, successful efforts method of accounting: Unproved undeveloped offshore California - 1,496,235 Net property - 1,496,235 Total assets $ 1,496,235 $ 1,496,235 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Payable to parent $ 356,146 $ 330,728 Stockholders' Equity: Preferred stock, $. 10 par value; authorized 5,000,000 shares of Class A convertible preferred stock, none issued - - Common stock, $. 0625 par value; authorized 25,000,000 shares, issued and outstanding 4,666,185 shares at March 31, 2009 and December 31, 2008 291,637 291,637 Additional paid-in capital 5,755,232 5,755,232 Accumulated deficit (4,906,780 (4,881,362 ) - Total stockholders' equity 1,140,089 1,165,507 Total liabilities and stockholdersequity $ 1,496,235 $ 1,496,235 See accompanying notes to financial statements. 3 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) Three Months Ended March 31, 2009 2008 Oil and gas sales $ - $ - Operating expenses: General and administrative, including $25,000 in 2009 and 2008 to parent 25,418 26,006 Operating loss (25,418 ) (26,006 ) Net loss (25,418 ) (26,006 ) Accumulated deficit at beginning of the period (4,881,362 ) (1,260,564 ) Accumulated deficit at end of the period $ (4,906,780 ) $ (1,286,570 ) Basic and diluted loss per share $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 4,666,185 4,666,185 4 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (25,418 ) $ (26,006 ) Net cash used in operating activities (25,418 ) (26,006 ) Cash flows from investing activities: Net cash used in investing activities - - Cash flows from financing activities: Changes in payable to parent 25,418 26,006 Net cash provided by financing activities 25,418 26,006 Net decrease in cash - - Cash at beginning of period - - Cash at end of period $ - $ - 5 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) Notes to Financial Statements Three Months Ended March 31, 2009 (Unaudited) (1) Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, in accordance with those rules, do not include all the information and notes required by generally accepted accounting principles for complete financial statements. As a result, these unaudited financial statements should be read in conjunction with Amber Resources Company of Colorado's (the "Company") audited financial statements and notes thereto filed with the Company's annual report on Form 10-K for the year ended December 31, 2008. In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation of the financial position of the Company and the results of its operations have been included. Operating results for interim periods are not necessarily indicative of the results that may be expected for the complete fiscal year. For a more complete understanding of the Company's operations and financial position, reference is made to the financial statements of the Company, and related notes thereto, filed with the Company's annual report on Form 10-K for the year ended December 31, 2008, previously filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include oil and gas reserves, oil and gas properties, income taxes, contingencies and litigation. Actual results could differ from these estimates. (2) Summary of Significant Accounting Policies Recently Adopted Accounting Standards and Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and requires additional disclosures about fair value measurements. SFAS 157 aims to improve the consistency and comparability of fair value measurements by creating a single definition of fair value. The Statement emphasizes that fair value is not entity-specific, but instead is a market-based measurement of an asset or liability. SFAS 157 reaffirms the requirements of previously issued pronouncements concerning fair value measurements and expands the required disclosures. In February 2008, the FASB issued FASB Staff Position (FSP) No. 157-2. FSP No. 157-2 delays the effective date of SFAS 157 for one year for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually) . The Company has not yet applied the provisions of SFAS 157 which relate to non-recurring nonfinancial assets and nonfinancial liabilities. 6 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) Notes to Financial Statements Three Months Ended March 31, 2009 (Unaudited) (2) Summary of Significant Accounting Policies, Continued Effective January 1, 2008, the Company adopted SFAS 157 for fair value measurements not delayed by FSP No. 157- 2. The adoption had no impact on its financial condition or results of operations. In October 2008, the FASB issued FSP No. 157-3 effective upon issuance. FSP No. 157-3 clarifies the application of SFAS 157 in a market that is not active and provides key considerations for determining the fair value of a financial asset when the market for that financial asset is inactive. We have considered the guidance provided by FSP 157-3 in our determination of estimated fair values as of March 31, 2009 and the application of the interpretation did not have an impact on our financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities" ("SFAS 159"). SFAS 159 permits companies to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, or fiscal year 2008. The Company adopted SFAS 159 effective January 1, 2008, but did not elect to apply any of the provisions of SFAS 159 during the three months ended March 31, 2009. Effective January 1, 2007, the Company adopted the provisions of FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109" ("FIN 48"). FIN 48 provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in the financial statements in accordance with SFAS 109. Tax positions must meet a "more-likely- than-not" recognition threshold at the effective date to be recognized upon the adoption of FIN 48 and in subsequent periods. Upon the adoption of FIN 48, the Company had no unrecognized tax benefits. During the three months ended March 31, 2009, no adjustments were recognized for uncertain tax benefits. The Company recognizes interest and penalties related to uncertain tax positions in income tax (benefit)/expense. No interest and penalties related to uncertain tax positions were accrued at March 31, 2009. The tax years 2003 through 2007 for federal returns and 2002 through 2007 for state returns remain open to examination by the major taxing jurisdictions in which the Company operates, although no material changes to unrecognized tax positions are expected within the next twelve months. Recently Issued Accounting Standards and Pronouncements In December 2007, the FASB issued SFAS No. 141 (revised 2007), "Business Combinations" ("SFAS 141R"), which replaces SFAS 141. SFAS 141R establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any resulting goodwill, and any noncontrolling interest in the 7 AMBER RESOURCES COMPANY OF COLORADO (A Subsidiary of Delta Petroleum Corporation) Notes to Financial Statements Three Months Ended March 31, 2009 (Unaudited) (2) Summary of Significant Accounting Policies, Continued acquiree. The Statement also provides for disclosures to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS 141R is effective for financial statements issued for fiscal years beginning after December 15, 2008, or fiscal year 2009, and must be applied prospectively to business combinations completed on or after that date. The Company will evaluate how the new requirements could impact the accounting for any acquisitions completed beginning in fiscal 2009 and beyond, and the potential impact on the financial statements. (3) Unproved Undeveloped Offshore California Properties At March 31, 2009, the Company had ownership interests ranging from 0.87% to 6.97% in three unproved undeveloped oil and gas properties located offshore California in which it had a recorded aggregate carrying value of $1.5 million (net of a $3.5 million impairment) at December 31, 2008, to coincide with the amount of the Companys judgment against the United States with respect to these properties as discussed below. The Company is among twelve plaintiffs in a lawsuit that was filed in the United States Court of Federal Claims (the Court) in Washington, D.C. alleging that the U.S. government materially breached the terms of forty undeveloped federal leases, some of which were part of the Companys offshore California properties that it conveyed back to the government in April 2009. In November 2005 and October 2006, the Court granted summary judgment as to liability and partial summary judgment as to damages with respect to thirty six of the forty total federal leases that are the subject of the litigation. On January 12, 2007, the Court entered an order of final judgment awarding the lessees restitution of the original lease bonuses paid for thirty five of the forty lawsuit leases. Under this order the Company is entitled to receive a gross amount of approximately $1.5 million as reimbursement for the lease bonuses paid on the lawsuit leases. The order of final judgment was affirmed in all respects by the United States Court of Appeals for the Federal Circuit on August 25, 2008, and the governments petition seeking a rehearing of that decision was denied on December 5, 2008. The government did not seek review of the decision by the Supreme Court, and on April 10, 2009 the Company tendered assignment of all of the affected properties to the government and demanded payment in full. On May 11, 2009 the Department of Justice certified payment of the judgment to all of the lessees with respect to the lawsuit leases. Accordingly, the Company currently expects to receive payment of the judgment within the next thirty days. When the Company ultimately receives proceeds as the result of this litigation, it will be obligated to use a portion of the proceeds to pay amounts due to Delta. 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements The statements contained in this report which are not historical fact are "forward looking statements" that involve various important risks, uncertainties and other factors which could cause the Company's actual results to differ materially from those expressed in such forward looking statements. These factors include, without limitation, the risks and factors set forth below as well as other risks previously disclosed in the Company's annual report on Form 10-K. Critical Accounting Policies and Estimates The discussion and analysis ofour financial condition and results of operations were based upon the financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Our significant accounting policies are described in Note 1 to our financial statements filed in Form 10-K for our year ended December 31, 2008. In response to SEC Release No. 33-8040, "Cautionary Advice Regarding Disclosure About Critical Accounting Policies," we have identified certain of these policies as being of particular importance to the portrayal of our financial position and results of operations and which require the application of significant judgment by management. We analyze our estimates, including those related to oil and gas reserves, oil and gas properties, income taxes, contingencies and litigation, and base our estimates on historical experience and various other assumptions that we believe are reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of the Company's financial statements. Background Amber Resources Company of Colorado ("Amber, the "Company," "we," "us" and "our") was incorporated in January 1978, and is principally engaged in acquiring, exploring and developing oil and gas properties. Until recently, we owned interests in undeveloped oil and gas properties offshore California, near Santa Barbara. Liquidity and Capital Resources At March 31, 2009 and December 31, 2008, we had no working capital. The cash used in operating activities of $25,418 during the three months ended March 31, 2009, remained consistent with $26,006 for the three months ended March 31, 2008. The lack of cash flow from operations may inhibitus from conductingour operations or meetingour obligations in a timely manner.We had a payable to Delta of $356,146 and $330,728 at March 31, 2009 and December 31, 2008, respectively. If we attempt to engage in business activities and the proceeds of our judgment against the United States are not available for any reason, we would need Delta to provide funds to meet our operating needs and obligations for any costs we were to incur. We do not currently have a credit facility with any bank. Many of the factors which may affect our future operating performance and liquidity if we continue in business are beyond our control, including oil and natural gas prices and the availability of financing. We do not have any current liabilities other than our payable to Delta, and we believe that funding from Delta and our expected litigation proceeds will be adequate to fund our operating expenses, if any, and satisfy any other obligations over the next year. 9 Deltas March 31, 2009 financial statements were prepared assuming Delta will continue as a going concern. At March 31, 2009, Delta was not in compliance with the current ratio and accounts payable covenants under its senior credit facility. It experienced a net loss of $25.6 million for the quarter ended March 31, 2009, had a working capital deficiency of $441.8 million, including $293.8 million outstanding under its credit facility, and at March 31, 2009 was facing significant immediate and long-term obligations in excess of its then existing sources of liquidity, which raised substantial doubt about its ability to continue as a going concern. On May 13, 2009, however, Delta received net proceeds of approximately $247.3 million from an equity offering. In the event that Delta does not continue to provide funding for any reason, we could be forced to seek other sources of funds to sustain any operations. Results of Operations Net loss. We reported net losses of $25,418 and $26,006 for the three months ended March 31, 2009 and 2008, respectively. As all of our producing properties were sold on July 1, 2001, there were no revenues, production volumes, lease operating expenses or depletion in the three months ended March 31, 2009 and 2008. General and Administrative Expenses. General and administrative expenses primarily consisted of expenses allocated from Delta. For the three months ended March 31, 2009 and 2008, general and administrative expenses were $25,418 and $26,006 respectively. Recently Adopted Accounting Standards and Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and requires additional disclosures about fair value measurements. SFAS 157 aims to improve the consistency and comparability of fair value measurements by creating a single definition of fair value. The Statement emphasizes that fair value is not entity-specific, but instead is a market-based measurement of an asset or liability. SFAS 157 reaffirms the requirements of previously issued pronouncements concerning fair value measurements and expands the required disclosures. In February 2008, the FASB issued FASB Staff Position (FSP) No. 157-2. FSP No. 157-2 delays the effective date of SFAS 157 for one year for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually) . We have not yet applied the provisions of SFAS 157 which relate to non-recurring nonfinancial assets and nonfinancial liabilities. Effective January 1, 2008, we adopted SFAS 157 for fair value measurements not delayed by FSP No. 157-2. The adoption had no impact on our financial condition or results of operations. In October 2008, the FASB issued FSP No. 157-3 effective upon issuance. FSP No. 157-3 clarifies the application of SFAS 157 in a market that is not active and provides key considerations for determining the fair value of a financial asset when the market for that financial asset is inactive. We have considered the guidance provided by FSP 157-3 in our determination of estimated fair values as of March 31, 2009 and the application of the interpretation did not have an impact on our financial statements. In February 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities" ("SFAS 159"). SFAS 159 permits companies to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, or fiscal year 2008. We adopted SFAS 159 effective January 1, 2008, but did not elect to apply any of the provisions of SFAS 159 during the three months ended March 31, 2009. 10 Effective January 1, 2007,we adopted the provisions of FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109" ("FIN 48"). FIN 48 provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in the financial statements in accordance with SFAS 109. Tax positions must meet a "more-likely- than-not" recognition threshold at the effective date to be recognized upon the adoption of FIN 48 and in subsequent periods. Upon the adoption of FIN 48,we had no unrecognized tax benefits. During the three months ended March 31, 2009, no adjustments were recognized for uncertain tax benefits. Recently Issued Accounting Standards and Pronouncements In December 2007, the FASB issued SFAS No. 141R (revised 2007), Business Combinations (SFAS 141R), which replaces SFAS 141. SFAS 141R establishes principles and requirements for how an acquirer recognizes and measures in its financial statements the identifiable assets acquired, the liabilities assumed, any resulting goodwill, and any noncontrolling interest in the acquiree. The Statement also provides for disclosures to enable users of the financial statements to evaluate the nature and financial effects of the business combination. SFAS 141R is effective for financial statements issued for fiscal years beginning after December 15, 2008, or our fiscal year 2009, and must be applied prospectively to business combinations completed on or after that date. The Company will evaluate how the new requirements could impact the accounting for any acquisitions completed beginning in fiscal 2009 and beyond, and the potential impact on the financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the potential loss arising from adverse changes in market rates and prices, such as foreign currency exchange and interest rates and commodity prices. We do not use financial instruments to manage foreign currency exchange or interest rate risks and do not hold or issue financial instruments for trading purposes. ITEM 4. CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our Chief Executive Officer (CEO) and Chief Financial Officer (CFO), we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) under the Securities Exchange Act of 1934 (the "Exchange Act"). Based on this evaluation, our management, including our CEO and CFO, concluded that our disclosure controls and procedures were effective as of March 31, 2009, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act (i) is recorded appropriately, processed, summarized and reported within the time period specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our CEO and our CFO, as appropriate to allow timely decisions regarding required disclosure. There were no changes in internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 11 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We are among twelve plaintiffs in a lawsuit in a case entitled Amber Resources Co., et al. v. United States, Civ. Act. No. 2-30 filed in the United States Court of Federal Claims (Court) alleging that the United States government materially breached the terms of forty undeveloped federal leases, some of which were part of our offshore California properties that we conveyed back to the government subsequent to year end. In November 2005 and October 2006, the Court granted summary judgment as to liability and partial summary judgment as to damages with respect to thirty six of the forty total federal leases that are the subject of the litigation. On January 12, 2007, the Court entered an order of final judgment awarding the lessees restitution of the original lease bonuses paid for thirty five of the forty lawsuit leases. Under this order we are entitled to receive a gross amount of approximately $1.5 million as reimbursement for the lease bonuses paid on the lawsuit leases. The order of final judgment was affirmed in all respects by the United States Court of Appeals for the Federal Circuit on August 25, 2008, and the governments petition seeking a rehearing of that decision was denied on December 5, 2008. The government did not seek review of the decision by the Supreme Court, and on April 10, 2009 we tendered assignment of all of the affected properties to the government and demanded payment in full. On May 11, 2009 the Department of Justice certified payment of the judgment to all of the lessees with respect to the lawsuit leases. Accordingly, we currently expect to receive payment of the judgment within the next thirty days. When we ultimately receive proceeds as the result of this litigation, we will be obligated to use a portion of the proceeds to pay amounts due to Delta. ITEM 1A. RISK FACTORS There have been no material changes to the Risk Factors included in the Company's Annual Report on Form 10-K for the period ended December 31, 2008. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. ITEM 5. OTHER INFORMATION. None. ITEM 6. EXHIBITS. Exhibits are as follows: 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith electronically 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith electronically 32.1 Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350. Filed herewith electronically 32.2 Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350. Filed herewith electronically 12 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMBER RESOURCES COMPANY OF COLORADO (Registrant) Date: May 15, 2009 By: /s/ Roger A. Parker Roger A. Parker President and Chief Executive Officer By: /s/ Kevin K. Nanke Kevin K. Nanke, Chief Financial Officer and Treasurer 13
